Citation Nr: 9909968	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-37 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance Benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel



INTRODUCTION

The veteran, who died in November 1993, served on active duty 
from November 1942 until October 1945.  The appellant in this 
matter is the veteran's widow.

This appeal arises from a May 1994 rating decision rendered 
by the New Orleans, Louisiana Regional Office (RO).  By this 
decision, the RO declined to award service connection for the 
cause of the veteran's death and also declined to award 
entitlement to Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.  In 
rendering its decision, the RO observed that the cause of the 
veteran's death, as listed on his death certificate, was 
"cardio-respiratory failure with a secondary cause of 
cardiac disease."  The RO also indicated its belief that the 
veteran had not been in possession of any manner of service-
connected disability during his lifetime.

In June 1996, the Board of Veterans' Appeals (Board) remanded 
the appellant's claim for further development, instructing 
the RO that, because the veteran had been awarded benefits 
under 38 U.S.C.A. § 351 (which has since been subsumed by 
38 U.S.C.A. § 1151) for residuals of a laryngectomy, it would 
be necessary for the RO to evaluate the question of 
entitlement to service connection for the cause of the 
veteran's death "as if" the veteran's laryngectomy 
residuals (for which a 100 percent evaluation had been 
awarded under Section 1151 in June 1985) had been deemed to 
have been service connected.  By a supplemental statement of 
the case issued in February 1997, the RO again denied service 
connection for the cause of the veteran's death and declined 
to award entitlement to educational assistance benefits under 
Chapter 35.  In denying service connection for the cause of 
the veteran's death, the RO observed that there existed "no 
indication that the veteran's service-connected laryngectomy 
contributed  in any way to the veteran's death."  In denying 
entitlement to benefits under Chapter 35, the RO observed 
that the evidence did not reflect that "the veteran [had] 
died as a result of a service-connected disability [or that] 
there [was] a service-connected permanent and total 
disability at the time of death."

In October 1997, the Board again remanded the appellant's 
claim, this time in order that the RO might review newly 
submitted evidence.  Upon review of this new evidence, which 
consisted of a letter by which a VA physician indicated that 
he had reviewed records sent to him by the appellant, and had 
found nothing in them to support a pre-existing (i.e., 
presumably, existing prior to the veteran's terminal 
hospitalization) diagnosis of cardiovascular disease, the RO, 
by a June 1998 supplemental statement of the case, again 
denied service connection for the cause of the veteran's 
death.

In her VA 21-4138 dated in May 1994, the appellant claimed 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991).  The RO has not 
adjudicated this claim.  The Board notes that the veteran was 
possessed of a 100 percent disability evaluation for 
laryngectomy residuals for more than 10 years prior to his 
death, though it is also noted that, initially (i.e. 
effective from December 1982 until May 1984), this total 
evaluation was of a nonservice-connected nature.  Because DIC 
benefits may be awarded, under 38 U.S.C.A. § 1318, "in the 
same manner as if the veteran's death were service-
connected" in cases where a veteran "...was in receipt of[,] 
or  for any reason...was not in receipt of but would have been 
entitled to receive[,] compensation at the time of death for 
a service connected disablement that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death," the issue of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is referred to the RO 
for all appropriate action.  See Green v. Brown, 10 Vet.App. 
111, 118 (1997).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  The veteran's death certificate reflects that he died of 
"cardio-respiratory failure" due to or as a consequence of 
"cardiac disease."

3.  The veteran's cardiac disease, the earliest indication of 
which is to be found in a 1986 treatment record, was 
unrelated to his period of active service.

4.  The claims file contains no medical evidence to suggest 
that the laryngectomy residuals for which the veteran had 
been awarded benefits (in the same manner as if the residuals 
had been service connected) under 38 U.S.C.A. § 1151 played 
any role in causing the veteran's death.

5.  The veteran did not die as a result of a service 
connected disability, and at the time of his death, the 
veteran was not possessed of a service-connected 
"permanent" and "total" disability rating.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was unrelated to the 
laryngectomy residuals for which the veteran had been awarded 
benefits (in the same manner as if service connected) under 
38 U.S.C.A. § 1151 and cannot otherwise be deemed to have 
resulted from the veteran's period of active service.  
38 U.S.C.A. §§ 1101, 1110, 1137, 1151, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.358 
(1998).

2.  Entitlement to educational assistance benefits under 
38 U.S.C.A. Chapter 35 is not established.  38 U.S.C.A. 
§§ 3501(a) (West 1991 and Supp. 1998); 38 C.F.R. §§ 21.3020, 
21.3021 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the appellant 
to have presented a claim that is plausible.  As to another 
preliminary matter, the appellant has not indicated that 
there exist any records of probative value that are available 
and that have not already been included in his claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.

The appellant contends that breathing problems or other 
symptoms associated with the laryngectomy residuals for which 
the veteran had been awarded benefits "in the same manner as 
if [such residuals had been] service-connected" under 
38 U.S.C.A. § 1151 contributed to the cause of the veteran's 
death and that she is, therefore, entitled to service 
connection for the cause of the veteran's death as well as to 
Survivors' and Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.    In support of her claims, 
the appellant has argued that, although the cause of death as 
listed on the veteran's death certificate is "cardio-
respiratory failure" due to "cardiac disease," the medical 
evidence associated with the veteran's earlier treatment 
contains no indication of cardiac disease.  Additionally, the 
appellant has submitted a statement by which a VA physician 
has indicated that he could find no evidence of pre-existing 
cardiovascular disease among those of the veteran's records 
sent to him by the appellant. 

Turning first to the question of entitlement to service 
connection for the cause of the veteran's death, the Board 
again observes that the appellant's claim in this regard is 
premised upon the theory that symptomatology associated with 
the laryngectomy residuals for which the veteran had been 
awarded service connection (under Section 1151) contributed 
to the cause of the veteran's death.  For its part, the RO 
has declined to award service connection for the cause of the 
veteran's death on the grounds that there exists "no 
indication that the veteran's...laryngectomy [residuals (for 
which he had been awarded benefits under 38 U.S.C.A. § 1151)] 
contributed in any way to the veteran's death."

The veteran's service medical records are unavailable, and 
are presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  The appellant was asked to 
provide medical evidence pertaining to the veteran's 
treatment for heart disease.  In her response, dated in July 
1996, she indicated that the veteran had never, to her 
knowledge, been treated for heart disease, and that all of 
his medical treatment had been through VA from 1982 to the 
date of his death.  His complete VA medical file has been 
obtained by the Board.  Having reviewed that file, the Board 
concludes, first, that there is medical evidence of the 
existence of heart disease in the years prior to the 
veteran's death.  Second, there is no medical evidence that 
the cancer of the larynx, or its residuals, was a significant 
factor in the events leading to death.

According to the death certificate, the veteran's death was 
caused by "cardio-respiratory failure" stemming from 
"cardiac disease" or, in any event, by some manner of 
cardiac (as opposed to laryngeal) pathology.  While a VA 
physician has submitted an opinion (see letter dated April 9, 
1997) by which he indicated that he found no evidence in the 
records submitted to him by the appellant of pre-existing 
cardiovascular disease, a review of the veteran's complete VA 
medical record shows evidence suggestive of the existence of 
cardiovascular disease.  Such evidence, while dating from may 
years after service, also dates from many years prior to the 
veteran's terminal hospitalization.  

For example, in April 1987, a VA chest X-ray revealed 
"generalized cardiac enlargement" while an 
electrocardiogram (also apparently in April 1987) revealed 
"normal sinus rhythm with 1st degree AV block...[and] possible 
inferior infarct."  A first degree A-V block had previously 
been found in January 1986.  An X-ray examination performed 
in October 1987 yielded a finding of "grossly enlarged heart 
with prominent bronchovascular markings...," and a June 1990 
X-ray examination yielded an impression of "cardiomegaly...."  
A June 1990 electrocardiogram was found to be "abnormal."  
Though there was normal sinus rhythm, this was noted to have 
been accompanied by 1st degree AV block.  It was noted also 
that "inferior infarct" could not be ruled out.  In October 
1993, in conjunction with the veteran's having been admitted 
to the VA Medical Center in Alexandria, Louisiana for 
elective eye surgery, an X-ray examination of the chest was 
conducted, revealing calcification of the aortic knob, an 
ectatic aorta, and enlargement of the heart.  The impression, 
in part, was "cardiomegaly".  An October 1993 
electrocardiogram yielded findings of "normal sinus rhythm 
with 1st degree AV block" and "? old inferior wall MI". 

The records of the veteran's terminal hospitalization in 
November 1993 also support the conclusion as to the existence 
of heart disease.  That is, X-ray examination performed the 
day of admission reflects an impression was "marked 
cardiomegaly."  Additionally, an electrocardiogram taken 
upon admission was "abnormal," revealing "possible left 
atrial enlargement," "left posterior fascicular block," 
and "anterior infarct, age undetermined."   He was 
pronounced dead several hours after admission.

The Board concedes that there is medical evidence that 
appears to contradict the finding as to the prior existence 
of heart disease.  That is, there is November 18, 1993 
"nursing assessment" summary of "information taken from 
old records" contains notations to the effect that the 
veteran's old records, though reflecting the existence of 
cancer, reflect "0" heart disease.  There is also the 
terminal hospital discharge summary that states that the 
veteran's primary diagnosis (i.e. the "diagnosis, condition, 
or situation responsible for the major part of the patient's 
length of stay") was "carcinoma of [the] larynx".  
However, the Board does note that this discharge summary was 
prepared by a physician who indicated that he had never seen 
the veteran.  

Notwithstanding the "nursing assessment" and the discharge 
summary, and despite the earlier-referenced VA physician's 
April 1997 indication that he had found "nothing to support 
a diagnosis of pre-existing cardiovascular disease," it is 
apparent from the complete VA treatment records contained in 
the claims file that the veteran's death was, as the death 
certificate suggests, caused by a condition stemming from 
cardiac pathology.  Further, it must be noted that, while 
laryngeal cancer (and the laryngectomy residuals for which 
the veteran was awarded Section 1151 benefits in 1985) 
continued to be noted as among the veteran's diagnoses 
through the latter years of his life, the medical record does 
not show that the veteran's laryngeal condition contributed 
in any way to his death.  The appellant has argued that the 
shortness of breath and difficulty breathing noted during the 
terminal hospitalization were manifestations of the laryngeal 
condition, but careful review of the medical records 
themselves does corroborate this argument.

Because there exists no medical evidence to suggest that the 
veteran's November 1993 death can be attributed, in any way, 
to the laryngectomy residuals, in order to prevail, it 
becomes necessary for the appellant to demonstrate the 
existence of a nexus as between the veteran's period of 
active service and the cardiac disease that caused the 
veteran's death.  See Rabideau v. Derwinski, 2 Vet.App. 141 
(1992); 38 C.F.R. § 3.303(b) (1998).  It is apparent, 
however, in view of the fact that many years appear to have 
passed between the veteran's separation from active service 
and the first (January 1986) documentation reflecting the 
possible existence of cardiac disease, that there exists no 
medical evidence to suggest the existence of the required 
nexus.  This being the case, and in view of the foregoing 
discussion, the Board is left to conclude that service 
connection for the cause of the veteran's death may not be 
granted.

Turning now to the question of entitlement to educational 
assistance benefits under 38 U.S.C.A. Chapter 35, the Board 
observes that, in order to establish a surviving spouse's or 
child's basic eligibility for such benefits, it must be shown 
that (1) the veteran died of a service-connected disability 
or (2) the veteran had a "total disability permanent in 
nature resulting from a service-connected disability" and 
"died while a disability so evaluated was in existence."  
See 38 U.S.C.A. § 3501(a) (West 1991 and Supp. 1998); 
38 C.F.R. § 3.020(a)(2) (1998).  The Board has already found 
that the veteran did not die as a result of service connected 
disability. As to whether he had "total disability permanent 
in nature resulting from a service connected disability, " 
the Board concedes that at the time of his death, he was in 
receipt of a total rating based on laryngectomy for cancer of 
the larynx.  This benefit, however, which had had been 
awarded under Chapter 11, United States Code, does not confer 
entitlement to Chapter 35 benefits.  A determination of "as 
if" service connected under 38 U.S.C.A. § 1151 may create 
entitlement to benefits under Chapters 11 and 13, but not to 
benefits under Chapter 35.  See Mintz v. Brown, 6 Vet.App. 
277 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

